DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The response and amendment filed 11/26/2021 is acknowledged.
Claims 1, 18, 26, 36-37, 89, 91-92, and 96-103 are pending.
Claims 98-103 are new.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Rejections Withdrawn
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ponitz, US 20110059028 in view of WO 2005065383 A2 (Alimi) as applied to claims 1, 9, 12, 18, 26, 36-37, and 89 above, and further in view of US 20130028787 A1 (Takeuchi).
Claims 90 and 91-97 are rejected under 35 U.S.C. 103 as being unpatentable over Ponitz, US 20110059028 in view of WO 2005065383 A2 (Alimi) as applied to claims 1, 9, 12, 18, 26, 36-37, and 89 above, and further in view of US 3326747 (Ryan).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 18, 26, 36-37, and 89, and 97-103 have been considered but are not persuasive. 
In response to Applicant’s argument that Ponitz does not suggest to combine the anolyte portion of an electrolysis cell with any portion of the catholyte portion of the same electrolysis cell, it is not clear how this argument relates to the rejection since Ponitz teaches an anolyte solution having a redox potential of over +1200 mV (Ponitz, e.g., 0014).
Alimi was not cited for teaching combining the anolyte solution with the catholyte solution.
Alimi teaches ORP formulations comprising free chlorine species most preferably at a concentration of from about 50ppm to about 80ppm (Alimi, e.g., 0116 and claims 24-28). This range is entirely within the claimed range of from greater than 0ppm to about 100ppm.
Applicable to the pH limitations (claims 1, 18 and 89): The claimed range overlaps with the range suggested in the combined teachings of Ponitz and Alimi, e.g., Ponitz teaches a range for pH of 1-3 while Alimi teaches a range of from about 3 to about 8 (Alimi, e.g., 0090). Generally, Alimi indicates the pH of the anode water, i.e., anolyte water, ranges from about 1 to about 6.8 (Alimi, e.g., 0089). One skilled in the art would have had a reasonable expectation of successfully modifying the pH within the range suggested by prior art for a desired utility. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. 



This argument is unpersuasive. Ponitz teaches an anolyte solution having a positive redox potential (positive ORP solution) and possessing oxidizing properties (Ponitz, e.g., 0004) prepared by electrolysis of an electrolyte (Ponitz, e.g., 0003). The electrolyte preferably consists of sodium chloride (Ponitz, e.g., 0011).  In addition to sodium chloride, the electrolyte and resulting anolyte solution may contain potassium chloride, i.e., alkali metal chloride, and sodium sulfate, i.e., metal sulfate (Ponitz, e.g., 0011). Alternatively the sulfate may be magnesium sulfate (Ponitz, e.g., 0013). The anolyte solution has a redox potential overlapping with the claimed range (Ponitz, e.g., 0014). The anolyte solution may be further modified with the addition of a metal sulfate to stabilize the anolyte (Ponitz, e.g., 0015). The stabilizing metal sulfate is preferably potassium alum (Ponitz, e g.., 0017). The composition has a pH of 1-3 which overlaps with the claimed range of 2.4 to 6.1.
Sodium sulfate and/or magnesium sulfate correspond to the claimed one or more minerals.
The amount for sodium sulfate and/or magnesium sulfate ranges from 1 to 50 g/liter which is roughly 1-5 wt% (Ponitz, e.g., 0011).
The amount of metal sulfate for stability, e.g., potassium alum, ranges from 0.1 to 20 g/ per liter of the anolyte solution. This is roughly 0.01 to 2 wt%. The potassium alum of Ponitz corresponds to the claimed potassium alum. 
Ponitz appears to teach a composition containing only sodium chloride, one or more minerals, i.e., sodium sulfate and/or magnesium sulfate, and potassium alum. The amount of potassium alum claimed is within the range suggested by Ponitz. The amount one or more minerals in the claimed invention is within the range for amount of sodium sulfate and/or magnesium sulfate 
The anolyte composition, being a solution, is in the form of a liquid as claimed (claim 26). The anolyte composition may be further modified for particular applications, e.g., mouthwash (Ponitz, e.g., 0019-0022), antibacterial/fungicidal for medical or veterinary practice (Ponitz, e.g., 0023), added to cosmetics or drinking water (Ponitz, e.g., 0026-0027), or as a general cleaning agent (Ponitz, e.g., 0030-0031).
Consequently, one Ponitz suggests a composition having only the elements recited in claim 1.
Applicable to claim 89: Since Ponitz teaches the composition may be added to a cream it would have been obvious to formulate an anolyte solution modified with potassium alum taught by Ponitz and Alimi in the form of a cream with a reasonable expectation of success. 
With respect to the limitation of one or more minerals: Ponitz teaches the anolyte solution may consist of sodium chloride, but can also be formed by other alkali metal chlorides, e.g., a mixture of sodium chloride and potassium chloride, wherein the potassium chloride is present in an amount up to 50 wt% of the alkali metal chlorides. Also, Ponitz teaches a metal sulfate may be added to the alkali metal chloride solution, e.g., sodium or magnesium sulfate (Ponitz, e.g., 0013) wherein the metal sulfate is added in an amount of from 0.1 to 20 g per liter of anolyte solution (Ponitz, e.g., 0015). This would suggest the addition of additional minerals in an amount of from about 0.01 to about 2 wt% assuming 1 liter of anolyte solution has a density of about 1 g/ml. 

Applicant has argued Alimi teaches that in order to obtain a stable ORP aqueous solution with an extended shelf life, the pH should be from about 6.2 to about 7.8 (Alimi, e.g., 0118-0119). 
This argument is unpersuasive. Ponitz states the anolyte solution can have a redox potential of over + 1200 mV and a pH of 1-3 (Ponitz, e.g., 0014). However, this suggests the anolyte solution can also have pH values outside this range. From Alimi it is evident the pH was a parameter the skilled artisan would have optimized to obtain a desired free chlorine level (Alimi, 0093), or modified over the range of from about 1 to about 14, e.g., about 3 to about 8 so as not to damage surface or cause harm, e.g., to skin (Alimi, e.g., 0090). Moreover, the stabilizing effect of potassium alum reported by Ponitz would help ensure stability for 1-2 years (Ponitz, e.g., 0016). 

Applicant’s arguments with respect to claims 91, 92 and 96 have been found persuasive since there was no apparent reason have only selected potassium iodide from Ryan in particular for modifying compositions as understood from the combined teachings of Ponitz and Alimi.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 97 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 89 from which claim 97 depends includes the limitation that the composition is in the form of a cream or gel. Claim 97 limits the scope of the composition to only the recited components of (i), electrolyzed water, (ii) potassium alum, (iii) potassium iodide, and (iv) the one or more minerals. 
It is not clear how the composition can only include the components recited in claim 97 and be in the form of a gel or cream. This is because the gel or cream forms would appear to require additional components not recited in claim 97 such as, e.g., gelling agent or thickener (gel) or a fatty phase (cream). See Alimi, e.g., 0050-0059. 
As a consequence, one skilled in the art is not reasonably apprised of the scope for which applicant is claiming protection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 18, 26, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Ponitz, US 20110059028 in view of WO 2005065383 A2 (Alimi).
Ponitz teaches compositions comprising an anolyte solution having a redox potential of over +1200 mV and a pH of 1-3 (Ponitz, e.g., 0014); wherein the composition also contains alum, e.g., potassium alum (Ponitz, e.g., 0018-0019). Ponitz teaches the composition having activity for 1-2 years (Ponitz, e.g., 0016). Ponitz teaches the compositions having disinfecting effect (Ponitz, e.g., 0019). Said anolyte solution contains a mixture of metastable compounds including sodium hypochlorite, hydrogen peroxide, chlorine, and ozone (Ponitz, e.g., 0005).
The redox potential of over +1200 mV overlaps with the claimed range of from about +100mV to about +1600mV. 
The pH range of the Ponitz composition overlaps with the range recited in the presently claimed invention.
Extended stability of 1-2 years is within the claimed range of stable for at least 6 months. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Ponitz teaches potassium alum (Ponitz, e.g., 0017) stabilizes anolyte solutions (prepared by electrolysis and having a positive redox potential, Ponitz, 0014), and extends their activity for months (Ponitz, e.g., 0016). Further, Ponitz notes alum has long been known as an active substance of natural medicines, e.g., in the case of gastric, intestinal, bladder weakness, and haemorrhage; was known to disinfect the mucous membranes and wounds (Ponitz, e.g., 0018). 
Ponitz teaches compositions comprising 1-20 g/liter of potassium alum (Ponitz, e.g., 0015-0017). This corresponds to a range of 0.1% to 2% by weight. The range recited in claim 12 overlaps 
Ponitz teaches the compositions useful for cleaning and disinfecting surfaces (Ponitz, e.g., 0031).
Ponitz teaches the composition including chlorine containing species, e.g., hypochlorite, chlorine (Ponitz, e.g., 0005), but does not expressly teach the composition having a free chlorine value of from greater than 0 ppm to about 100 ppm.
Alimi teaches similar compositions having a modified oxidative/reductive potential containing a salt (Alimi, e.g., Abstract, claims Examples 1-3) having an ORP potential within the range recited in claim 1. Alimi teaches the compositions having a pH ranging from, e.g., about 3-8 (Alimi, e.g., claim 2). Alimi teaches the composition having utility as a disinfectant (Alimi, e.g., Abstract, claims 69-80, 00104, 00129-00131). Alimi teaches the composition further comprising surfactants, detergents and cleaning agents (Alimi, e.g., 00164). Alimi teaches the water solution having a modified oxidative/reductive potential containing a salt contained ionic and other species including chlorine, chlorine dioxide, ozone, and hydrogen peroxides (Alimi, e.g., 0092, 0095, 0099, 00106, examples 1-3) and free radicals which contributes to the composition being a high-level disinfectant while remaining compatible with surfaces and tissues (Alimi, e.g., 00213).
With respect to the limitation of wherein said composition has an available free chlorine (AFC) value of from greater than 0 ppm to about 100 ppm: Alimi teaches ORP formulations 
Similar to Ponitz, Alimi teaches wherein the composition is stable for at least 6 months (Alimi, e.g., claims 31, 86, and 0071, and 0109-0113).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition for disinfectant utility comprising an electrolyzed water having a oxidation reduction potential in the claimed range in combination with alum as understood from Ponitz by ensuring the composition has a free chlorine value in the range suggested by Alimi with a reasonable expectation of success. Since Ponitz teaches the composition for disinfection includes chlorine the skilled artisan would have been motivated to optimize the amount of free chlorine in the composition within the range suggested by Alimi to contribute to the disinfecting properties of the composition. The skilled artisan would have had a reasonable expectation of success since both documents teach compositions for disinfection made in the same way and having the same disinfecting species. 
Applicable to the pH limitations (claims 1, 18 and 89): The claimed range overlaps with the range suggested in the combined teachings of Ponitz and Alimi, e.g., Ponitz teaches a range for pH of 1-3 (Ponitz, e.g., 0014) while Alimi teaches a range of from about 3 to about 8 (Alimi, e.g., 0089-0090). One skilled in the art would have had a reasonable expectation of successfully modifying the pH within the range suggested by prior art for a desired utility. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. 

Applicable to claims 36 and 37: Ponitz teaches compositions having utility for treating surfaces (Ponitz, e.g., 0030 and 0034). Ponitz teaches antibacterial and anti-fungal properties, e.g., Candida (Ponitz, e.g., 0024). Alimi teaches formulations having antimicrobial activity (Alimi, e.g., 0214) and therefore appear to be capable of providing effective antimicrobial properties as recited in claim 36. Alimi teaches formulations effective control of S. aureus, E. coli, C. albicans, and P. aeruginosa (Alimi, e.g., 00133).
Accordingly, the subject matter of claims 1, 18, 26, and 36-37, would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.  

Claims 89, 97, 98, 99, 100, 101, 102, and 103 are rejected under 35 U.S.C. 103 as being unpatentable over Ponitz, US 20110059028 in view of WO 2005065383 A2 (Alimi) and US 3326747 (Ryan).
The combined teachings of Ponitz and Alimi enumerated above apply here for claim 89.
The combined teachings of Ponitz and Alimi teach compositions according to claim 1 but do not expressly teach the composition further comprising potassium iodide as recited in claim 89.
Ryan teaches aqueous disinfecting solutions comprising a soluble iodide salt in an amount ranging from 10 to 100,000 ppm, in an aqueous solvent which is reactive with oxidizing species such as ozone (Ryan, c1:18-29) to form an oxide of iodide (Ryan, e.g., claims 1-10). Potassium iodide is a named iodide salt (Ryan, e.g., c2:42-53). The amount of from 10 to 100,000 ppm 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition for disinfection and sterilization as understood from the combined teachings of Ponitz and Alimi by including an amount of potassium iodide as suggested in Ryan with a reasonable expectation of success. This modification may be viewed as combining known oxidizing agents and salts into a single composition for the same use. The skilled artisan would have had a reasonable expectation of success because Ponitz and Alimi teaches the ORP water comprises oxidizing agents, e.g., ozone, and Ryan teaches potassium iodide, like the alum suggested in Ponitz, reacts with oxidizers such as ozone to produce reactive oxidizing species which improve the oxidizing power of the composition and which is expected to improve the disinfection and sterilizing power of the compositions. The skilled artisan would have had a reasonable expectation of successfully making this modification because Ryan suggests potassium iodide may be used with ozone and oxidizing chlorine agents and because Ponitz and Alimi suggests ORP water solutions already contain a mixture of oxidizing compounds, e.g., ozone and oxidizing chlorine agents converted from sodium chloride. 
Ponitz teaches the solution containing sodium chloride alone and in combination with other minerals (Ponitz, e.g., 0011). Alimi teaches sodium chloride and other minerals (Alimi, e.g., 00171-00174). 

Applicable to claims 99 and 102: Ryan teaches potassium iodide (mineral) in a range of from 10 to 2000 ppm corresponding to 0.001% to 2%. The claimed amount of potassium iodide is within the range suggested in Ryan. 
Ryan suggests compositions may include up to about 2% sodium chloride for reduced irritation (Ryan, e.g., c4:48-65).  
Applicable to claim 103: Ponitz teaches compositions comprising 1-20 g/liter of potassium alum (Ponitz, e.g., 0015-0017). This corresponds to a range of 0.1% to 2% by weight. The range recited in claim 103 is within the general range suggested in Ponitz. The narrowest range suggested by Ponitz, i.e., 1-2 g/liter or solution is entirely within the range of from greater than zero to about 0.60 wt% based on the weight of the composition as recited in claim 103. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to combine the ORP solution proposed by Ponitz and Alimi with an amount of potassium iodide as mineral and an amount of sodium chloride as suggested in Ryan with a reasonable expectation of success. Since the ORP solution of Ponitz already contained sodium chloride, the skilled artisan would have been motivated to optimize the amount of sodium chloride and potassium alum in the composition for reduced irritation as suggested by Ryan with a reasonable expectation of success. 
.  

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM CRAIGO/Examiner, Art Unit 1615    



/SUSAN T TRAN/Primary Examiner, Art Unit 1615